--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.22

CONFIDENTIALITY AGREEMENT
 
The undersigned has requested that Zone Mining Limited (the “Company”) provide
it with a copy of the Common Stock Purchase Agreement and other documents (the
“Offering Documents”) relating to the Company’s offering of Common Stock (the
“Offering”).
 
As a condition to the receipt of the Offering Documents, the undersigned
acknowledges and agrees as follows:
 

1.  
The Offering Documents have been furnished to me on a confidential basis solely
for the purpose of enabling me to evaluate the Offering.

 

2.  
Certain of the information contained in the Offering Documents constitutes
material non public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company.

 

3.  
The undersigned will not communicate such information to any other person until
such time as any such non-public information has been adequately disseminated to
the public.

 
IN WITNESS WHEREOF, the undersigned acknowledges and agrees to abide by the
terms of this Confidentiality Agreement.
 
Date: _______________________
 
By: __________________________________
 
 
Name: ________________________________
 
 
Title: _________________________________
 
 
Address: ______________________________
 
 
_____________________________________
 



EXECUTION OF THIS DOCUMENT DOES NOT INDICATE ANY INTENT TO SUBSCRIBE FOR OR
PURCHASE THE SECURITIES OFFERED IN THE OFFERING DOCUMENTS. THIS DOCUMENT MUST BE
SIGNED AT THE TIME YOU RECEIVE THE ATTACHED OFFERING DOCUMENTS AND RETURNED TO
THE SECRETARY OF THE COMPANY.
 
1

--------------------------------------------------------------------------------











ZONE MINING LIMITED










_______________________________________




Common Stock Purchase Agreement




_____________________________________________




 


































CONFIDENTIAL
 
2

--------------------------------------------------------------------------------


 
CONFIDENTIAL INFORMATION
 
THE OFFEREE, BY ACCEPTING THE COMMON STOCK PURCHASE AGREEMENT AND THE OTHER
OFFERING DOCUMENTS RELATING TO THE COMPANY’S PROPOSED OFFERING OF COMMON STOCK,
ACKNOWLEDGES AND AGREES THAT: (I) THE OFFERING DOCUMENTS HAVE BEEN FURNISHED TO
THE OFFEREE ON A CONFIDENTIAL BASIS SOLELY FOR THE PURPOSE OF ENABLING THE
OFFEREE TO EVALUATE THE OFFERING; (II) THAT THE OFFEREE MAY NOT FURTHER
DISTRIBUTE THE OFFERING DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, EXCEPT TO THE OFFEREE’S LEGAL, FINANCIAL OR OTHER PERSONAL ADVISORS, IF
ANY, WHO WILL USE THE OFFERING DOCUMENTS ON THE OFFEREE’S BEHALF SOLELY FOR
PURPOSES OF EVALUATING THE OFFERING; (III) ANY REPRODUCTION OR DISTRIBUTION OF
THE OFFERING DOCUMENTS, IN WHOLE OR IN PART, OR THE DIRECT OR INDIRECT
DISCLOSURE OF THE CONTENTS OF THE OFFERING DOCUMENTS FOR ANY OTHER PURPOSE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY IS PROHIBITED; AND (IV) THE
OFFEREE SHALL BE BOUND BY ALL TERMS AND CONDITIONS SPECIFIED IN THE OFFERING
DOCUMENTS.


NOTICE TO OFFEREES
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THIS COMMON STOCK PURCHASE AGREEMENT
AND THE OTHER OFFERING DOCUMENTS DO NOT CONSTITUTE AN OFFER TO SELL OR
SOLICITATION OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION IN WHICH SUCH
OFFER OR SOLICITATION WOULD BE UNLAWFUL.
 
THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, OR THE AVAILABILITY OF AN
EXEMPTION THEREFROM.
 
NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
COMMON STOCK PURCHASE AGREEMENT OR ANY OF THE OTHER OFFERING DOCUMENTS. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
3

--------------------------------------------------------------------------------


 
ADDITIONAL INFORMATION
 
Zone Mining Limited (the “Company”) files annual, quarterly and current reports,
proxy statements and other information with the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended.
Reports, statements or other information that we file with the SEC are available
to the public at the SEC’s Website at http://www.sec.gov. The following
documents that we have previously filed with the SEC are incorporated by
reference into this agreement:
 

·  
Quarterly Report on Form 10-QSB for the fiscal quarter ended September 30, 2006;

 

·  
Current Reports on Form 8-K dated October 20, 2006, October 27, 2006, December
12, 2006, and December 22, 2006; and

 

·  
Any Quarterly Reports on Form 10-QSB or Current Reports on Form 8-K filed with
the SEC after January 23, 2007 and before the date this agreement is executed.

 
The information incorporated by reference into this agreement is an important
part of this agreement. Any statement contained in a document incorporated by
reference into this agreement shall be deemed to be modified or superseded for
the purposes of this agreement to the extent that a statement contained herein
or in any other subsequently filed document modifies or supersedes such
statement. Any statement so modified or superseded shall not be deemed, except
as so modified or superseded, to constitute a part of this agreement.


The Company will provide to each person to whom this agreement is sent, upon the
written or oral request of such person, a copy of any or all of the documents
referred to above that have been incorporated by reference into this agreement
but not delivered with this agreement. You may make such requests at no cost to
you by writing or telephoning us at the following address or number:


Zone Mining Limited
111 Presidential Boulevard, Suite 165
Bala Cynwyd, PA 19004
Attention: Chief Executive Officer


You should rely only on the information contained in this agreement or
incorporated by reference into this agreement. The Company has not authorized
anyone to provide you with different information. You should not assume that the
information in this agreement is accurate as of any date other than the date
this agreement is sent to you for review or that the information incorporated by
reference into this agreement is accurate as of any date other than the date set
forth on the front of the document containing such information.
 
4

--------------------------------------------------------------------------------


 
CONFIDENTIAL


COMMON STOCK PURCHASE AGREEMENT


THIS COMMON STOCK PURCHASE AGREEMENT (this "Agreement"), dated _______________,
2007, by and between Zone Mining Limited, a Nevada corporation (the "Company"),
and the purchaser or purchasers identified on the signature page hereof
("Purchaser").
 
R E C I T A L S:


WHEREAS, Purchaser desires to purchase and the Company desires to sell shares of
Common Stock on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:
 
1.  The Offering.
 
(a)  Private Offering. The securities offered by this Agreement are being
offered in a private offering (the "Offering") of shares of the Company’s Common
Stock, $0.00001 par value per share (the “Common Stock”). The shares of Common
Stock to be sold hereunder (collectively, the “Shares”) will be sold at a
purchase price (the “Purchase Price”) of $1.00 per Share. The Company is
offering up to 2,500,000 Shares for an aggregate purchase price of $2,500,000
(the “Maximum Amount”); provided, however, that in the event of any
over-allotments of Shares during the Offering Period (as defined below), the
Company reserves the right to sell Shares for an aggregate purchase price in
excess of $2,500,000 to cover such over-allotments. The Shares will be sold on a
reasonable “best efforts” basis pursuant to Section 4(2) of the Securities Act
of 1933, as amended (the "Securities Act"), and/or Rule 506 of Regulation D
thereunder. The Shares are being offered solely to a limited number of
“accredited investors” as that term is defined in Rule 501(a) of the Securities
Act during an offering period (the “Offering Period”) commencing January 24,
2007 and terminating not later than February 15, 2007, unless extended by the
Company in its sole discretion for up to an additional thirty-day period (the
“Termination Date”). The Offering may be terminated by the Company at any time
in its sole discretion.
 
(b)  The Acquisition. The Company has entered into a Letter of Intent (the
“LOI”), pursuant to which the Company intends to enter into a definitive
purchase agreement to purchase all of the outstanding limited liability company
membership interests (the “Transaction”) of Reliant Partners LLC, a California
limited liability company (“Reliant”). A description of the general terms of the
Transaction as currently proposed and a description of Reliant are attached
hereto as Exhibit A and Exhibit B, respectively. The closing of the Transaction
is subject to the completion and execution of a definitive purchase agreement
along with satisfaction or waiver of standard and customary approvals and
closing. Accordingly, there can be no assurance that the Transaction will be
completed and the Company makes no representations or warranties herein as to
whether the transactions contemplated under the LOI will be consummated and, if
so, the effect those transactions will have on the Company.
 
5

--------------------------------------------------------------------------------


 
(c)  Use of Proceeds. Assuming the Company sells the Maximum Amount, the net
proceeds to the Company are estimated to be approximately $2,480,000 after
deducting offering expenses payable by the Company estimated at $20,000. The
Company intends to use $100,000 of the net proceeds to fund the initial cash
purchase price of the Transaction and the balance for general working capital
purposes, which may include repayment of existing indebtedness and the
acquisition of additional companies or assets.
 
(d)  No Minimum Offering Amount. Funds shall be released to the Company upon the
Company’s execution of this Agreement and similar agreements and the Company is
not required to raise any minimum amount of proceeds prior to executing this
Agreement or any similar agreement and obtaining such funds. Because there is no
minimum amount of subscriptions which the Company must receive before accepting
funds in the Offering, Purchaser will not be assured that the Company will have
sufficient funds to operate its business and will bear the risk that the Company
will be unable to secure the funds necessary to meet its current and anticipated
financial obligations.
 
(e)  Placement Agent and Finders Fees. The Company reserves the right to pay
cash fees to agents, brokers, dealers and finders in connection with the sale of
the Shares in an amount up to eight percent (8%) of the Purchase Price of such
Shares.
 
2.  Sale and Purchase of Shares.
 
(a)  Purchase and Sale. Subject to the terms and conditions hereof, the Company
agrees to sell, and Purchaser irrevocably subscribes for and agrees to purchase,
the number of Shares set forth on the signature page of this Agreement at a
purchase price of $1.00 per Share. The aggregate purchase price for the Shares
shall be as set forth on the signature page hereto (the “Aggregate Purchase
Price”) and shall be payable upon execution hereof by check or wire transfer of
immediately available funds as set forth below.
 
(b)  Subscription Procedure. In order to purchase Shares, Purchaser shall
deliver to the Company, 111 Presidential Boulevard, Suite 165, Bala Cynwyd,
Pennsylvania 19004: (i) one completed and duly executed copy of this Agreement;
and (ii) immediately available funds, or a certified check or bank check, in an
amount equal to the Aggregate Purchase Price. Execution and delivery of this
Agreement shall constitute an irrevocable subscription for that number of Shares
set forth on the signature page hereto. The minimum investment that may be made
by a Purchaser is $50,000 or 50,000 Shares, although the Company may, in its
sole discretion, accept subscriptions for a lesser amount. Payment for the
Shares may be made by wire transfer to:
 
Sovereign Bank
1130 Berkshire Blvd.
Wyomissing, PA 19610


ABA# 231 372 691
For Credit to: Zone Mining Limited
111 Presidential Boulevard, Suite 165
Bala Cynwyd, PA 19004
Account # 236 106 7331
 
6

--------------------------------------------------------------------------------


 
or by check made payable to: “Zone Mining Limited.” Receipt by the Company of
funds wired, or deposit and collection by the Company of the check tendered
herewith, will not constitute acceptance of this Agreement by the Company. The
Shares subscribed for will not be deemed to be issued to, or owned by, Purchaser
until the Company has executed this Agreement. All funds tendered by Purchaser
will be held by the Company pending acceptance or rejection of this Agreement by
the Company and the closing of Purchaser’s purchase of Shares. This Agreement
will either be accepted by the Company, in whole or in part, in its sole
discretion, or rejected by the Company as promptly as practicable. If this
Agreement is accepted only in part, Purchaser agrees to purchase such smaller
number of Shares as the Company determines to sell to Purchaser. If this
Agreement is rejected for any reason, including the termination of the Offering
by the Company, this Agreement and all funds tendered herewith will be promptly
returned to Purchaser, without interest or deduction of any kind, and this
Agreement will be void and of no further force or effect.
 
(c)  Closing. Subscriptions will be accepted by the Company in its sole
discretion until the Termination Date. Upon the Company’s execution of this
Agreement, the subscription evidenced hereby, if not previously rejected by the
Company, will, in reliance upon Purchaser’s representations and warranties
contained herein, be accepted, in whole or in part, by the Company. If
Purchaser’s subscription is accepted only in part, this Agreement will be marked
to indicate such fact, and the Company will return to Purchaser the portion of
the funds tendered by Purchaser representing the unaccepted portion of
Purchaser’s subscription, without interest or deduction of any kind. Upon
acceptance of this Agreement in whole or in part by the Company, the Company
will issue certificates for the Common Stock to Purchaser, together with a copy
of Purchaser’s executed Agreement countersigned by the Company.
 
3.  Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company as follows:
 
(a)  Organization and Qualification.
 
(i)  If Purchaser is an entity, Purchaser is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, with
the corporate or other entity power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a material adverse effect on Purchaser, and
Purchaser is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on it.
 
(ii)  If Purchaser is an entity, the address of its principal place of business
is as set forth on the signature page hereto, and if Purchaser is an individual,
the address of its principal residence is as set forth on the signature page
hereto.
 
(b)  Authority; Validity and Effect of Agreement.
 
7

--------------------------------------------------------------------------------


 
(i)  If Purchaser is an entity, Purchaser has the requisite corporate or other
entity power and authority to execute and deliver this Agreement and perform its
obligations under this Agreement. The execution and delivery of this Agreement
by Purchaser, the performance by Purchaser of its obligations hereunder and all
other necessary corporate or other entity action on the part of Purchaser have
been duly authorized by its board of directors or similar governing body, and no
other corporate or other entity proceedings on the part of Purchaser is
necessary for Purchaser to execute and deliver this Agreement and perform its
obligations hereunder.
 
(ii)  This Agreement has been duly and validly authorized, executed and
delivered by Purchaser and, assuming it has been duly and validly executed and
delivered by the Company, constitutes a legal, valid and binding obligation of
Purchaser, in accordance with its terms.
 
(c)  No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by Purchaser nor the performance by Purchaser of its
obligations hereunder will: (i) if Purchaser is an entity, conflict with
Purchaser’s articles of incorporation or bylaws, or other similar organizational
documents; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to Purchaser or any of the properties or assets of Purchaser; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of Purchaser under, or result in the creation or imposition of
any lien upon any properties, assets or business of Purchaser under, any
material contract or any order, judgment or decree to which Purchaser is a party
or by which it or any of its assets or properties is bound or encumbered except,
in the case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a material adverse effect on its obligation to perform its covenants under
this Agreement.
 
(d)  Accredited Investor. Purchaser is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act. If Purchaser is
an entity, Purchaser was not formed for the specific purpose of acquiring the
Shares, and, if it was, all of Purchaser’s equity owners are “accredited
investors” as defined above.
 
(e)  No Government Review. Purchaser understands that neither the United States
Securities and Exchange Commission (“SEC”) nor any securities commission or
other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Shares or passed upon or endorsed the merits of the
Shares, this Agreement, the Common Stock, or any of the other documents relating
to the proposed Offering (collectively, the “Offering Documents”), or confirmed
the accuracy of, determined the adequacy of, or reviewed this Agreement, the
Common Stock or the other Offering Documents.
 
(f)  Investment Intent. The Shares are being acquired for the Purchaser’s own
account for investment purposes only, not as a nominee or agent and not with a
view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, Purchaser further represents
that Purchaser does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of the Shares.
 
8

--------------------------------------------------------------------------------


 
(g)  Restrictions on Transfer. Purchaser understands that the Shares are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Purchaser from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Purchaser shall furnish the Company with an opinion of counsel stating
that the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to the Company. Purchaser acknowledges that it is able to bear the
economic risks of an investment in the Shares for an indefinite period of time,
and that its overall commitment to investments that are not readily marketable
is not disproportionate to its net worth.
 
(h)  Investment Experience. Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Shares, and Purchaser has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment. In making its decision to acquire the Shares,
Purchaser has not relied upon any information other than information provided to
Purchaser by the Company or its representatives and contained herein and in the
other Offering Documents.
 
(i)  Access to Information. Purchaser acknowledges that it has had access to and
has reviewed all documents and records relating to the Company, including, but
not limited to, the Company’s Quarterly Report on Form 10-QSB for the fiscal
quarter ended September 30, 2006, and the Company’s Current Reports on Form 8-K
dated October 20, 2006, October 27, 2006, December 12, 2006, and December 22,
2006, respectively (as such documents have been amended since the date of their
filing, collectively, the “Company SEC Documents”), that it has deemed necessary
in order to make an informed investment decision with respect to an investment
in the Shares; that it has had the opportunity to ask representatives of the
Company certain questions and request certain additional information regarding
the terms and conditions of such investment and the finances, operations,
business and prospects of the Company and has had any and all such questions and
requests answered to its satisfaction; and that it understands the risks and
other considerations relating to such investment.
 
(j)  Reliance on Representations. Purchaser understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares. Purchaser represents and warrants to the Company that any
information that Purchaser has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Shares. Within five (5) days after receipt of a request from the Company,
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
the Company is subject.
 
9

--------------------------------------------------------------------------------


 
(k)  No General Solicitation. Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.
 
(l)  Placement and Finder’s Fees. No agent, broker, investment banker, finder,
financial advisor or other person acting on behalf of Purchaser or under its
authority is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
Offering, and no person is entitled to any fee or commission or like payment in
respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.
 
 
(m)  Investment Risks. Purchaser understands that purchasing Shares in the
Offering will subject Purchaser to certain risks, including, but not limited to,
each of the following:
 
(i)  The offering price of the Shares offered hereby has been determined solely
by the Company and does not necessarily bear any relationship to the value of
the Company’s assets, current or potential earnings of the Company, or any other
recognized criteria used for measuring value and, therefore, there can be no
assurance that the offering price of the Shares is representative of the actual
value of the Shares.
 
(ii)  In order to capitalize the Company, execute its business plan, and for
other corporate purposes, the Company has issued, and expects to issue
additional shares of Common Stock, securities exercisable or convertible into
shares of Common Stock, or debt. Such securities have been and may be issued for
a purchase price consisting of cash, services or other consideration that may be
materially different than the purchase price of the Shares. The issuance of any
such securities may result in substantial dilution to the relative ownership
interests of the Company’s existing shareholders and substantial reduction in
net book value per share. Additional equity securities may have rights,
preferences and privileges senior to those of the holders of Common Stock, and
any debt financing may involve restrictive covenants that may limit the
Company’s operating flexibility. 
 
(iii)  An investment in the Shares may involve certain material legal,
accounting and federal and state tax consequences. Purchaser should consult with
its legal counsel, accountant and/or business adviser as to the legal,
accounting, tax and related matters accompanying such an investment.
 
(iv)  There is no minimum amount required to be raised in this Offering and,
therefore, the Company may not generate enough net proceeds form this Offering
to execute its business plan and satisfy its working capital requirements.
 
10

--------------------------------------------------------------------------------


 
(v)  At this time, the Company has nominal operations and assets and is,
therefore, considered a shell corporation under applicable rules of the Exchange
Act (as defined in Section 6.1(a) hereof).
 
(n)  Legends. The certificates and agreements evidencing the Shares shall have
endorsed thereon the following legend (and appropriate notations thereof will be
made in the Company’s stock transfer books), and stop transfer instructions
reflecting these restrictions on transfer will be placed with the transfer agent
of the Shares:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.
 
4.  Representations and Warranties of the Company. The Company represents and
warrants to Purchaser as follows:
 
(a)  Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a material adverse effect on the Company. The
Company is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on the Company.
 
(b)  Authority; Validity and Effect of Agreement.
 
(vi)  The Company has the requisite corporate power and authority to execute and
deliver this Agreement, perform its obligations under this Agreement, and
conduct the Offering. The execution and delivery of this Agreement by the
Company, the performance by the Company of its obligations hereunder, the
Offering and all other necessary corporate action on the part of the Company
have been duly authorized by its board of directors, and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or the Offering. This Agreement has been duly and validly executed and delivered
by the Company and, assuming that it has been duly authorized, executed and
delivered by Purchaser, constitutes a legal, valid and binding obligation of the
Company, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
11

--------------------------------------------------------------------------------


 
(vii)  The Shares have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be validly issued, fully paid and
non-assessable shares of Common Stock with no personal liability resulting
solely from the ownership of such Shares and will be free and clear of all
liens, charges, restrictions, claims and encumbrances imposed by or through the
Company.


(c)  No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by the Company nor the performance by the Company of
its obligations hereunder will: (i) conflict with the Company’s articles of
incorporation or bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the Company or any of the properties or assets of the
Company; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of the Company, or result in the creation or
imposition of any lien upon any properties, assets or business of the Company
under, any material contract or any order, judgment or decree to which the
Company is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.
 
(d)  SEC Reports and Financial Statements. The Company has filed with the SEC,
and has heretofore made available to Purchaser, true and complete copies of all
forms, reports, schedules, statements and other documents required to be filed
by it under the Exchange Act (as defined in Section 6.1(a)) or the Securities
Act. In addition, the Company has incorporated by reference into this Agreement
the Company SEC Documents. As of their respective dates or, if amended, as of
the date of the last such amendment, the Company SEC Documents, including any
financial statements or schedules included therein: (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading; and (ii)
complied in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be, and the applicable
rules and regulations of the SEC thereunder. Each of the financial statements
included in the Company SEC Documents have been prepared from, and are in
accordance with, the books and records of the Company, comply in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and fairly present the financial position and the results of operations
and cash flows of the Company as of the dates thereof or for the periods
presented therein (subject, in the case of unaudited statements, to normal
year-end audit adjustments not material in amount).
 
5.  Indemnification. Purchaser agrees to indemnify, defend and hold harmless the
Company and its respective affiliates and agents from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements incurred by the Company that arise out of or result from a breach
of any representations or warranties made by Purchaser herein, and Purchaser
agrees that in the event of any breach of any representations or warranties made
by Purchaser herein, the Company may, at its option, forthwith rescind the sale
of the Shares to Purchaser.
 
12

--------------------------------------------------------------------------------


 
6.  Registration Rights. The Company covenants and agrees as follows:
 
6.1      For the purpose of this Section 6, the following definitions shall
apply:
 
    (a)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder, all as the same
shall be in effect at the time.
 
    (b)  “Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, joint venture, business trust,
cooperative, association or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane or incompetent person, a
quasi-governmental entity, a government or any agency, authority, political
subdivision or other instrumentality thereof, or any other entity.
 
    (c)  “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or order of
effectiveness of such registration statement or document by the SEC.
 
    (d)  “Registration Statement” shall mean any registration statement of the
Company filed with the SEC pursuant to the provisions of Section 6.2 of this
Agreement, which covers the resale of the Restricted Stock on an appropriate
form then permitted by the SEC to be used for such registration and the sales
contemplated to be made thereby under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including any pre- and post- effective amendments
thereto, in each case including the prospectus contained therein, all exhibits
thereto and all materials incorporated by reference therein.
 
    (e)  “Restricted Stock” shall mean (i) the shares of Common Stock issued and
sold hereunder; and (ii) any additional shares of Common Stock of the Company
issued or issuable after the date hereof in respect of any shares of the
foregoing securities by way of a stock dividend or stock split, provided that as
to any particular shares of Restricted Stock, such securities shall cease to
constitute Restricted Stock when (x) a Registration Statement with respect to
the sale of such securities shall have become effective under the Securities Act
and such securities shall have been disposed of thereunder, (y) such securities
are permitted to be transferred pursuant to Rule 144(k) (or any successor
provision to such rule) under the Securities Act or (z) such securities are
otherwise freely transferable to the public without further registration under
the Securities Act.
 
    (f)  “Selling Stockholders” shall mean Purchaser and any other purchaser of
Shares in the Offering, and their respective successors and assigns.
 
13

--------------------------------------------------------------------------------


 
6.2.      Registration of the Shares.
 
    (a)      The Company shall notify all Selling Stockholders in writing at
least twenty (20) days prior to the filing of any registration statement under
the Securities Act for the purpose of registering securities of the Company,
excluding registration statements on SEC Forms S-4, S-8 or any similar or
successor forms, and will afford each such Selling Stockholder an opportunity to
include in such registration statement all or part of such Restricted Stock held
by such Selling Stockholder. Each Selling Stockholder desiring to include in any
such registration statement all or any part of the Restricted Stock held by it
shall, within ten (10) days after the above-described notice from the Company,
so notify the Company in writing. Such notice shall state the intended method of
disposition of the Restricted Stock by such Selling Stockholder. If a Selling
Stockholder decides not to include all of its Restricted Stock in any
registration statement thereafter filed by the Company, such Selling Stockholder
shall nevertheless continue to have the right to include any Restricted Stock in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein. The Company may, without the consent of the
Selling Stockholders, withdraw such registration statement prior to its becoming
effective if the proposal to register the securities proposed to be registered
thereby is abandoned.
 
    (b)      In the event that any registration pursuant to Section 6.2(a) shall
be, in whole or in part, an underwritten public offering of Restricted Stock on
behalf of the Company, all Purchasers proposing to distribute their Restricted
Stock through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company. If the managing underwriter thereof advises the
Company in writing that in its opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, the
Company shall include in such registration (i) first, the securities the Company
proposes to sell, and (ii) second, the Restricted Stock and any other
registrable securities eligible and requested to be included in such
registration to the extent that the number of shares to be registered under this
clause (ii) will not, in the opinion of the managing underwriter, adversely
affect the offering of the securities pursuant to clause (i). In such a case,
shares shall be registered pro rata among the holders of such Restricted Stock
and registrable securities on the basis of the number of shares eligible for
registration that are owned by all such holders and requested to be included in
such registration.
 
    (c)      Notwithstanding anything to the contrary contained herein, the
Company’s obligation in Sections 6.2(a) and 6.2(b) above shall extend only to
the inclusion of the Restricted Stock in a Registration Statement. The Company
shall have no obligation to assure the terms and conditions of distribution, to
obtain a commitment from an underwriter relative to the sale of the Restricted
Stock or to otherwise assume any responsibility for the manner, price or terms
of the distribution of the Restricted Stock.
 
    (d)      The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 6.2 prior to the effectiveness
of such registration without thereby incurring liability to the holders of the
Restricted Stock, regardless of whether any holder has elected to include
securities in such registration. The Registration Expenses (as defined in
Section 6.5) of such withdrawn registration shall be borne by the Company in
accordance with Section 6.4 hereof.
 
14

--------------------------------------------------------------------------------


 
6.3.      Registration Procedures. Whenever it is obligated to register any
Restricted Stock pursuant to this Agreement, the Company shall:
 
    (a)      prepare and file with the SEC a Registration Statement with respect
to the Restricted Stock in the manner set forth in Section 6.2 hereof and use
its reasonable best efforts to cause such Registration Statement to become
effective as promptly as possible and to remain effective until the earlier of:
(i) the sale of all shares of Restricted Stock covered thereby, (ii) the
availability under Rule 144 for the Selling Stockholder to immediately, freely
resell without restriction all Restricted Stock covered thereby, or (iii) two
(2) years from the date of this Agreement;
 
    (b)      prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to such Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the period specified in Section 6.3(a)
above and to comply with the provisions of the Securities Act with respect to
the disposition of all Restricted Stock covered by such Registration Statement
in accordance with the intended method of disposition set forth in such
Registration Statement for such period;
 
    (c)      furnish to the Selling Stockholders such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such person may reasonably request in order to
facilitate the public sale or other disposition of the Restricted Stock covered
by such Registration Statement;
 
    (d)      use its reasonable best efforts to register or qualify the
Restricted Stock covered by such Registration Statement under the state
securities laws of such jurisdictions as any Selling Stockholder shall
reasonably request; provided, however, that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
    (e)      in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering. Each Purchaser
participating in such underwriting shall also enter into and perform its
obligations under such an agreement, as described in Section 6.2(b);
 
    (f)      immediately notify each Selling Stockholder at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required or necessary to be
stated therein in order to make the statements contained therein not misleading
in light of the circumstances under which they were made. The Company will use
reasonable efforts to amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;
 
15

--------------------------------------------------------------------------------


 
    (g)      prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement;
 
    (h)      use its reasonable best efforts to list the Restricted Stock
covered by such Registration Statement on each exchange or automated quotation
system on which similar securities issued by the Company are then listed (with
the listing application being made at the time of the filing of such
Registration Statement or as soon thereafter as is reasonably practicable);
 
    (i)      notify each Selling Stockholder of any threat by the SEC or state
securities commission to undertake a stop order with respect to sales under the
Registration Statement; and
 
    (j)      cooperate in the timely removal of any restrictive legends from the
shares of Restricted Stock in connection with the resale of such shares covered
by an effective Registration Statement.
 
6.4.      Delay of Registration.  No Selling Stockholder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 6.
 
6.5       Expenses.
 
    (a)      For the purposes of this Section 6.5, the term “Registration
Expenses” shall mean: all expenses incurred by the Company in complying with
Section 6.2 of this Agreement, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees under state securities
laws, fees of the National Association of Securities Dealers, Inc. (“NASD”),
fees and expenses of listing shares of Restricted Stock on any securities
exchange or automated quotation system on which the Company’s shares are listed
and fees of transfer agents and registrars. The term “Selling Expenses” shall
mean: all underwriting discounts and selling commissions applicable to the sale
of Restricted Stock and all accountable or non-accountable expenses paid to any
underwriter in respect of such sale.
 
    (b)      Except as otherwise provided herein, the Company will pay all
Registration Expenses in connection with the Registration Statements filed
pursuant to Section 6.2 of this Agreement. All Selling Expenses in connection
with any Registration Statements filed pursuant to Section 6.2 of this Agreement
shall be borne by the Selling Stockholders, pro rata, on the basis of the number
of shares registered by each Selling Stockholder whose shares of Restricted
Stock are covered by such Registration Statement, or by such persons other than
the Company (except to the extent the Company may be a seller) as they may agree
in writing.
 
16

--------------------------------------------------------------------------------


 
6.6.      Obligations of the Selling Stockholders.
 
    (a)      In connection with each registration hereunder, each Selling
Stockholder will furnish to the Company in writing such information with respect
to it and the securities held by it and the proposed distribution by it, as
shall be reasonably requested by the Company in order to assure compliance with
applicable federal and state securities laws as a condition precedent to
including the Selling Stockholder’s Restricted Stock in the Registration
Statement. Each Selling Stockholder shall also promptly notify the Company of
any changes in such information included in the Registration Statement or
prospectus as a result of which there is an untrue statement of material fact or
an omission to state any material fact required or necessary to be stated
therein in order to make the statements contained therein not misleading in
light of the circumstances under which they were made.
 
    (b)      In connection with the filing of the Registration Statement, each
Selling Stockholder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with such
Registration Statement or prospectus.
 
    (c)      In connection with each registration pursuant to this Agreement,
each Selling Stockholder agrees that it will not effect sales of any Restricted
Stock until notified by the Company of the effectiveness of the Registration
Statement, and thereafter will suspend such sales after receipt of telegraphic
or written notice from the Company to suspend sales to permit the Company to
correct or update a Registration Statement or prospectus. At the end of any
period during which the Company is obligated to keep a Registration Statement
current, each Selling Stockholder shall discontinue sales of Restricted Stock
pursuant to such Registration Statement upon receipt of notice from the Company
of its intention to remove from registration the Restricted Stock covered by
such Registration Statement that remains unsold, and each Selling Stockholder
shall notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.
 
6.7.      Information Blackout and Holdbacks.
 
    (a)      At any time when a Registration Statement effected pursuant to
Section 6.2 is effective, upon written notice from the Company to Purchaser that
the Company has determined in good faith that the sale of Restricted Stock
pursuant to the Registration Statement would require disclosure of non-public
material information, Purchaser shall suspend sales of Restricted Stock pursuant
to such Registration Statement until such time as the Company notifies Purchaser
that such material information has been disclosed to the public or has ceased to
be material, or that sales pursuant to such Registration Statement may otherwise
be resumed.
 
    (b)      Notwithstanding any other provision of this Agreement, Purchaser
shall not effect any public sale or distribution (including sales pursuant to
Rule 144 under the Securities Act), if and when available, of equity securities
of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, during the thirty (30) days prior to the
commencement of any primary offering to be undertaken by the Company of shares
of its unissued Common Stock (“Primary Offering”), which may also include other
securities, and ending one hundred twenty (120) days after completion of any
such Primary Offering, unless the Company, in the case of a non-underwritten
Primary Offering, or the managing underwriter, in the case of an underwritten
Primary Offering, otherwise agree in writing.
 
17

--------------------------------------------------------------------------------


 
6.8.      Indemnification.
 
    (a)      The Company agrees to indemnify, to the extent permitted by law,
each Selling Stockholder, such Selling Stockholder’s respective partners,
officers, directors, underwriters and each Person who controls any Selling
Stockholder (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses caused by (i) any untrue statement of
or alleged untrue statement of material fact contained in the Registration
Statement, prospectus or preliminary prospectus or any amendment or supplement
thereto, (ii) any omission of or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such Registration Statement
(“Violations”); provided, however, that the indemnity agreement contained in
this Section 6.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
nor shall the Company be liable in for any loss, claim, damage, liability or
action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with information furnished to the
Company by such Selling Stockholder, partner, officer, director, underwriter or
controlling person of such Selling Stockholder.
 
    (b)      To the extent permitted by law, each Selling Stockholder shall
indemnify and hold harmless the Company, each of its directors, its officers and
each person, if any, who controls the Company within the meaning of the
Securities Act, any underwriter and any other Selling Stockholder selling
securities under such registration statement or any of such other Selling
Stockholder’s partners, directors or officers or any person who controls such
Selling Stockholder, against any losses, claims, damages or liabilities (joint
or several) to which the Company or any such director, officer, controlling
person, underwriter or other such Selling Stockholder, or partner, director,
officer or controlling person of such other Selling Stockholder, may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs (i) in reliance
upon and in conformity with information furnished by such Selling Stockholder to
the Company, (ii) as a result of any failure to deliver a copy of the prospectus
relating to such Registration Statement, or (iii) as a result of any disposition
of the Restricted Stock in a manner that fails to comply with the permitted
methods of distribution identified within the Registration Statement; provided,
that in no event shall Selling Stockholder’s obligation under this Section
6.8(b) exceed the net proceeds from the sale of Restricted Stock purchased by
Selling Stockholder hereunder.
 
18

--------------------------------------------------------------------------------


 
    (c)      Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party), and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
 
    (d)      If the indemnification provided for in this Section 6.8 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the violation(s) described in Section 6.8(a) that resulted in
such loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Selling Stockholder hereunder exceed the net proceeds from the sale of the
Restricted Stock purchased by Selling Stockholder hereunder.
 
    (e)      The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities. The Company also
agrees to make such provisions as are reasonably requested by any indemnified
party for contribution to such party in the event the Company’s indemnification
is unavailable for any reason. 
 
7.  Confidentiality. Purchaser acknowledges and agrees that:
 
(a)  All of the information contained herein and in the other Offering Documents
is of a confidential nature and may be regarded as material non-public
information under Regulation FD of the Securities Act.
 
(b)  This Agreement and the other Offering Documents have been furnished to
Purchaser by the Company for the sole purpose of enabling Purchaser to consider
and evaluate an investment in the Company, and will be kept confidential by
Purchaser and not used for any other purpose.
 
19

--------------------------------------------------------------------------------


 
(c)  The existence of this Agreement and the information contained herein shall
not, without the prior written consent of the Company, be disclosed by Purchaser
to any person or entity, other than Purchaser’s personal financial and legal
advisors for the sole purpose of evaluating an investment in the Company, and
Purchaser will not, directly or indirectly, disclose or permit Purchaser’s
personal financial and legal advisors to disclose, any of such information
without the prior written consent of the Company.
 
(d)  Purchaser shall make its representatives aware of the terms of this Section
7 and to be responsible for any breach of this Agreement by such
representatives.
 
(e)  Purchaser shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of this
Agreement and the other Offering Documents.
 
(f)  If Purchaser decides to not pursue further investigation of the Company or
to not participate in the Offering, Purchaser will promptly return this
Agreement, the other Offering Documents and any accompanying documentation to
the Company.
 
8.  Non-Public Information. Purchaser acknowledges that information concerning
the matters that are the subject matter of this Agreement may constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person.
 
9.  Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereto, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
10.  Amendment and Modification. This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
Company and the holders of a majority of the Shares sold in the Offering.
 
11.  Extensions and Waivers. At any time prior to the Closing, the parties
hereto entitled to the benefits of a term or provision may (a) extend the time
for the performance of any of the obligations or other acts of the parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the by the Company and the holders of a
majority of the Shares sold in the Offering. No failure or delay on the part of
any party hereto in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.
 
20

--------------------------------------------------------------------------------


 
12.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that no party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other party hereto. Except as provided in Sections 5 and 6, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
 
13.  Survival of Representations, Warranties and Covenants. The representations
and warranties contained herein shall survive the Closing and shall thereupon
terminate 18 months from the Closing, except that the representations contained
in Sections 3(a), 3(b), 4(a), and 4(b) shall survive indefinitely. All covenants
and agreements contained herein which by their terms contemplate actions
following the Closing shall survive the Closing and remain in full force and
effect in accordance with their terms. All other covenants and agreements
contained herein shall not survive the Closing and shall thereupon terminate.
 
14.  Headings; Definitions. The Section headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.
 
15.  Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is held to be invalid or unenforceable to any
extent, the remainder of this Agreement shall remain in full force and effect
and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.
 
16.  Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to the appropriate address or number as
set forth below:
 
If to the Company:
 
Zone Mining Limited
111 Presidential Boulevard, Suite 165
Bala Cynwyd, PA 19004
Attention: Chief Executive Officer
 
21

--------------------------------------------------------------------------------


 
with a copy to:
 
Fox Rothschild LLP
997 Lenox Drive
Building 3
Lawrenceville, NJ 08648-2311
Attention: Vincent A. Vietti, Esquire


If to Purchaser:
 
To that address indicated on the signature page hereof.
 
17.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof, except to the extent that the General Corporation Law of the State
of Nevada shall apply to the internal corporate governance of the Company.
 
18.  Arbitration. If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute. The arbitration shall
take place in Philadelphia, Pennsylvania. The decision of the arbitrators shall
be conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.
 
19.  Counterparts. This Agreement may be executed and delivered by facsimile in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.


[Signature page follows]

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.
 
 
 
 
 
 
Date: ____________________
PURCHASER
 
 
 
___________________________________
 
 
 
By: ________________________________
Name:___________________________
Title:____________________________
Address:_________________________
________________________________
________________________________
        Social Security
        or Tax ID No.:_____________________
 
 
 
 
 
 
Number of Shares Purchased:_____________
 
Aggregate Purchase Price: $______________
 
________________ Shares @ $1.00 per Share
 
 
Delivery Instructions (if different from Address):
 
____________________________________
____________________________________
____________________________________
 
 
 
 
 
 
Date:____________________
ZONE MINING LIMITED
 
 
By:_________________________________
Name:_______________________________
Title:________________________________
 
 
 
 



23

--------------------------------------------------------------------------------



EXHIBIT A


SUMMARY OF TERMS OF PROPOSED TRANSACTION


Below is a summary of certain of the material terms of the proposed transaction
with Reliant Partners, LLC
 

The Parties:
Zone Mining Limited (“ZM”), Reliant Partners LLC (“Reliant”), and Jason W.
Kincaid (“Kincaid”), the sole member of Reliant.
 
  Purchase Price:
1,000,000 shares of Common Stock and $100,000 to be paid at closing. Additional
cash payments to be made 5 and 45 days after closing based on the value of
certain loan originations and certain accounts receivable of Reliant and
$400,000 to be paid 6 months after closing.
 
  Employment Agreement:
One (1) year annual renewable employment agreement with Kincaid to serve as an
officer of the Company at an annual base salary of $200,000.
 
  Closing conditions: Execution of a definitive purchase agreement and the
satisfaction or waiver of all closing conditions which will include delivery of
audited financial statements of Reliant and standard and customary approvals and
representations.    

 
24

--------------------------------------------------------------------------------


 
EXHIBIT B
 
INFORMATION REGARDING RELIANT PARTNERS, LLC.
 
Reliant is a San Diego, California based company engaged in the business of
direct marketing and sales of federal consolidation loans.
 
 
25